McHUGH, Justice,
dissenting:
I am unable to agree with the majority’s opinion as reflected in its single Syllabus.1 I believe it completely distorts the plain language of W.Va.Code, 23-4-15, which provides a time limit for the filing of workers’ compensation claims for occupational hazards as follows:
“Within three years from and after the day on which the employee was last exposed to the particular occupational hazard involved or within three years from and after the employee’s occupational disease is made known to him by a physician or which he should reasonably have known, whichever shall last occur ....” (Emphasis added).
The majority, even in its cramped reading of the statutory phrase “whichever shall last occur,” concedes that it contains several alternative options that will trigger *342the running of the time period. This phrase obviously refers to the preceding three alternate events which describe when the time for filing the claim begins to run. It is not ambiguous, and to stand it on its head by saying that as to the last two events, it means “whichever shall first occur,” defies logic.
This result might be humorous were it not for the reality of industrial injuries whose filing date is now tragically shortened. If the Legislature wished to draw the statute according to the majority’s Syllabus, I would be content. However, for the majority to rewrite the statute is something that I cannot accept. As a Court, we are here to interpret the law, not to legislate it.
Finally, I am dismayed that the majority would ignore our own precedent. In Hannah v. Workers’ Compensation Comm’r, 176 W.Va. 608, 610, 346 S.E.2d 757, 759-60 (1986), we spoke to this precise point:
“The language of this provision may be generally summarized as providing that the 3-year period begins to run against a prospective claimant only after the latest occurrence of three possible dates: (1) date of last exposure to the hazard involved; (2) date of receipt of a medical diagnosis that one has a disease (or perceptible aggravation of an existing disease) that is wholly or partially occupational in origin; or (3) date that constructive knowledge of such a disease may be imputed by reason of awareness of facts which should have led to inquiry and discovery.” (Emphasis in original).
For these reasons, I dissent, and I am authorized to state that Justice Miller joins me in this dissent.

. The majority’s single Syllabus states;
"There are two possible dates which trigger the running of W.Va.Code § 23-4-15 (1988), of which the last occurring will be used. One of these dates is the date of last exposure. The second possible date is the earlier of either the date the claimant was advised of the occupational disease by a physician or the date the claimant should reasonably have known of the existence of the occupational disease.”